Citation Nr: 1331380	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  09-13 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has reviewed the records contained in the Veteran's physical claims file and Virtual VA file (including his representative's June 2013 written brief presentation).  At present, there are no records contained in the Veterans Benefits Management System (VBMS).

The issue certified to the Board in this case is entitlement to service connection for schizophrenia.  As the Veteran has been diagnosed with other Axis I disorders during the pendency of this appeal, the Board has recharacterized the claimed disability as "a psychiatric disorder, to include schizophrenia," so as to give the Veteran every consideration in conjunction with the current appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

This case requires additional development on multiple fronts.  First, the Board notes that the Veteran was treated for increasing nervousness in May 1965, during service.  He underwent a VA mental disorders examination in April 2008, but the examiner did not provide a nexus opinion as to the cause of the current Axis I diagnoses.  The examiner further pointed out that "[a] neuropsychological evaluation could assess the extent of his memory deficits," but it does not appear that such an evaluation was ever conducted.  Given the Veteran's in-service mental health treatment, the absence of a nexus opinion, and the apparent need for a neuropsychological evaluation, the Board finds that an additional VA examination is "necessary" under 38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Second, in a letter received by the Board in September 2013, the Veteran referred to "pertinent medical information" that "was not forthcoming," as the primary care provider "at the VA clinic" had him removed by armed guards.  This statement is vague, but to ensure compliance with VA's duty to assist a claimant under 38 C.F.R. § 3.159(c), the Veteran should be contacted and requested to provide details of all recent VA and private mental health treatment to ensure that the claims file is up to date.

Finally, the Veteran requested a Travel Board hearing and was scheduled for one in May 2013, but he did not report for the hearing.  In the aforementioned letter received in September 2013, he asserted that the hearing should be rescheduled, as the "correspondence" was not received until August 2013, as it was "lost in mail."  The Board considers this to be good cause for the scheduling of a further Travel Board hearing, should the claim remain denied following the completion of the aforementioned requested development.  38 C.F.R. § 20.704(d) (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be contacted and requested to provide additional information as to his recent mental health treatment, notably the addresses of the VA and non-VA facilities where he was treated and the dates of such treatment.  He should also complete release forms for any non-VA treatment facilities.

2.  Should the Veteran comply with the request made pursuant to Paragraph 1, the RO/AMC must contact the identified treatment providers and request treatment records.  All records received pursuant to such requests must be added to the claims file.  If the search for such records has negative results, documentation to that effect must be added to the claims file.  

3.  Then, the Veteran must be afforded a VA psychiatric examination, with a neuropsychiatric evaluation included (pursuant to the suggested action in the April 2008 VA examination report).  The examiner is requested to interview the Veteran and to review the claims file, including all relevant records contained in Virtual VA and VBMS.  Based upon the examination results, the claims file review, and the interview with the Veteran, the examiner is requested to render a multi-axial diagnosis and to provide an opinion, for each diagnosed disorder, as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder is etiologically related to service and, specifically, to the treatment for increased nervousness in May 1965.  All opinions must be supported by a complete rationale.

4.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, the Veteran must be furnished with a Supplemental Statement of the Case, and the development requested in Paragraph 5 must next be accomplished before the case is returned to the Board.

5.  Provided that the determination rendered pursuant to Paragraph 4 remains unfavorable, the Veteran must be scheduled for a Travel Board hearing at the RO at the earliest possible date.  He must be notified of the hearing date in advance.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


